  Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 1 of 11 PageID #:1589




                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION
GREGORY GODFREY, et al.,         ) Case No.: 1:18-CV-07918
                                 )
             Plaintiffs,         ) Judge Matthew F. Kennelly
                                 )
                                 )
-v-                              ) Magistrate Judge Michael T. Mason
                                 )
GREATBANC TRUST COMPANY, et al., )
                                 )
             Defendants.         )
                                 )
                                 )
                                 )
                                 )
                                 )

DEFENDANT GREATBANC TRUST COMPANY’S MEMORANDUM IN SUPPORT OF
    PARTIAL MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
      Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 2 of 11 PageID #:1589




                                                  TABLE OF CONTENTS

                                                                                                                                        Page

I.        INTRODUCTION ...............................................................................................................1

II.       ARGUMENT .......................................................................................................................2

          A.        Rule 12(b)(6) Standard ............................................................................................2

          B.        The Executive Compensation Claims (Counts VII and IX) Fail To State An
                    ERISA Claim Against GreatBanc............................................................................2

          C.        All Claims Against GreatBanc Related to the 2014 Reorganization Should Be
                    Dismissed . ...............................................................................................................5

                    i.         The Court should dismiss Counts I, III, and V because the Court held
                               a fiduciary did not cause the 2014 Reorganization. .....................................5

                    ii.        Count III should alternatively be dismissed because Plaintiffs have
                               failed to plead loss causation .......................................................................7

III.      CONCLUSION ....................................................................................................................8




                                                                      i
     Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 3 of 11 PageID #:1589




I.       INTRODUCTION

         Plaintiffs’ original Complaint focused almost exclusively on a November 30, 2017

redemption transaction where McBride & Son Capital purchased all of its outstanding shares back

from the ESOP (the “2017 Transaction”). (Doc. 1.) In their First Amended Complaint, Plaintiffs

added claims challenging a business reorganization that closed on or about December 31, 2013

(what this Court has called the “2014 Reorganization”). (Doc. 36.) In its decision on the McBride

Defendants’ Motion to Dismiss, the Court all but eliminated the claims challenging the 2014

Reorganization, concluding that changing the nature of the ESOP’s assets though a business

reorganization was not a fiduciary action implicating ERISA. (Doc. 74.)

         Plaintiffs filed a proposed Second Amended Complaint (the “Complaint”). (Doc. 105-1.)1

Plaintiffs’ newest complaint is more than twice the size of their last one—growing from 282

paragraphs and six causes of action to 607 paragraphs and 17 causes of action. Plaintiffs again

challenge the 2017 Transaction, but spend most of the Complaint attempting to resuscitate (and

significantly add to) their previous claims related to the 2014 Reorganization (Counts I-VI), in

addition to adding six new claims challenging alleged compensation paid to McBride executives

between 2013 and 2017 (Counts VII-X) (the “Executive Compensation Claims”).

         The allegations supporting the Executive Compensation and 2014 Reorganization claims,

despite their length, fail to state a claim for relief on the face of the Complaint. The Executive

Compensation Claims improperly use ERISA to challenge compensation decisions by corporate

managers. Because ERISA does not govern these non-fiduciary acts, the Court should dismiss

those claims against GreatBanc (Count VII and IX). The 2014 Reorganization claims likewise



1
  The Court granted Plaintiffs leave to file their proposed Second Amended Complaint (Doc. 105-1), subject to
redaction of confidential information relating to the McBride Defendants, which GreatBanc understands Plaintiffs and
the McBride Defendants are working towards completing.


                                                         1
  Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 4 of 11 PageID #:1589




improperly lean on ERISA to challenge what the Court previously determined was a corporate

reorganization planned and caused by McBride’s directors. For that reason—and because Plaintiffs

do not plead any loss caused by the 2014 Reorganization (they actually plead that the stock value

increased after it)—the Court should dismiss those claims against GreatBanc (Count I, III, and V).

II.    ARGUMENT

       A.      Rule 12(b)(6) Standard

       “To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

complaint must contain sufficient factual allegations to state claims for relief that are facially

plausible.” Order on Motion to Dismiss, Doc. 74, p. 4 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Although detailed allegations are not necessary, plausibility requires a plaintiff allege

factual content sufficient for a court to draw a reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). Although a court must accept as true all well-pleaded factual allegations, this

tenet “is inapplicable to legal conclusions” and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555).

       B.      The Executive Compensation Claims (Counts VII and IX) Fail To State
               An ERISA Claim Against GreatBanc.

       Setting compensation is a quintessential business decision of corporate management that

does not involve plan management or administration of plan assets, and therefore falls outside the

purview of fiduciary actions governed by ERISA. “Setting compensation levels is a business

decision or judgment made in connection with the on-going operation of a business” that “does

not involve the administration of an ERISA plan or the investment of an ERISA plan’s assets.”

Eckelkamp v. Beste, 201 F. Supp. 2d 1012, 1023 (E.D. Mo.) (dismissing ERISA claims based on



                                                  2
    Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 5 of 11 PageID #:1589




allegedly excessive executive compensation), aff'd, 315 F.3d 863 (8th Cir. 2002). Said another

way, “[a] board’s discretion in determining salaries for company executives is a business judgment

which does not involve the administration of an ESOP or the investment of an ESOP's assets.”

Oren-Bousquet v. Lasalle Bank, N.A., 2008 WL 11410042, 2008 U.S. Dist. LEXIS 131238, at *4

(W.D. Tex. June 13, 2008) (denying amendment to add ERISA claims challenging executive

compensation). Even though compensation, like other corporate expenditures, “may ultimately

affect a plan indirectly . . . [b]usiness decisions can still be made for business reasons,

notwithstanding their collateral effect on prospective, contingent employee benefits.” Eckelkamp,

2012 F. Supp. 2d at 1023. After all, “ERISA is designed to accomplish many worthwhile

objectives, but the regulation of purely corporate behavior is not one of them.” Akers v. Palmer, 71

F.3d 226, 229 (6th Cir. 1995).2

         The foregoing fits neatly within well-established Supreme Court precedent and precedent

in this case. An ERISA fiduciary who also serves in a corporate capacity tasked with making

business decisions “may have financial interests adverse to beneficiaries.” Pegram v. Hedrich, 530

U.S. 211, 225 (2000). “Employers, for example, can be ERISA fiduciaries and still take actions to

the disadvantage of employee beneficiaries, when they act as employers (e.g., firing a beneficiary

for reasons unrelated to the ERISA plan), or even as plan sponsors (e.g., modifying the terms of a

plan as allowed by ERISA to provide less generous benefits).” Id. In the same way, the Court

recognized in this case that “[c]hanging the nature of a Plan’s assets through business

reorganization [] is a modification to an employee benefit plan and not a fiduciary action under



2
  See also, e.g., Lepage v. Blue Cross & Blue Shield of Minn., No. 08-cv-584, 2008 U.S. Dist. LEXIS 49298, at *15-
16 (D. Minn. June 25, 2008) (concluding that setting compensation levels is a business decision and rejecting argument
that “Blue Cross, as plan administrator, has a duty to double-check this business decision”); Steavens v. Elec. Data
Sys. Corp., No. 07-cv-14536, 2008 U.S. Dist. LEXIS 61581, at *13-14 (E.D. Mich. Aug. 12, 2008) (noting that a
fiduciary is not “required to oversee all business decisions” because “Congress did not enact ERISA to govern the
propriety of any decisions made in the capacity as an employer”).


                                                          3
    Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 6 of 11 PageID #:1589




ERISA.” Order on Motion to Dismiss, Doc. 74, p. 9.

        Here, in Counts VII and IX, Plaintiffs improperly seek to bring ERISA claims against

GreatBanc for compensation decisions made by Eilermann and Arri solely in their corporate role

as board members. These so-called “loss in value” claims challenge alleged “[e]xcessive

compensation paid to Eilermann, Arri, Schindler, Berger, and Todt” from 2013 to 2017.

(Complaint ¶ 152.) Plaintiffs allege this “excessive compensation” included “the issuance of

synthetic equity, payment of incentive pay, the award of Class B and Class C Units, and

distributions made to Class B and Class C Unit holders[.]” (Id. at ¶ 150; see also ¶¶152-178.) There

are no allegations that these decisions involved plan management or administration of plan assets

(they did not), nor that GreatBanc had any role in making these decisions.3 Indeed, Plaintiffs

acknowledge “Eilermann and Arri possessed complete control and discretion” over these

compensation decisions in their capacities as “members of the ‘board of managers’ or ‘managers

committee’ of MS Companies, LLC.” (Id. at ¶¶ 160, 173.)

        As explained above, ERISA does not govern such non-fiduciary business decisions made

by corporate managers (using corporate assets) solely within their discretion and authority as board

members. It therefore follows that third-party trustees like GreatBanc “cannot be held liable for

breach of fiduciary duty to plaintiffs for failure to override an employer’s business decision.”

Armstrong v. Amsted Indus., No. 01-cv-2963, 2004 U.S. Dist. LEXIS 14776, at *40-41 (N.D. Ill.

July 30, 2004) (citing Kuper v. Iovenko, 66 F.3d 1447, 1460 (6th Cir. 1995) and Martin v.

Feilen, 965 F.2d 660, 666 (8th Cir. 1992)), rev’d on other grounds, 446 F.3d 728 (7th Cir. 2006).

“[A] requirement that ESOP trustees conduct independent investigations into employers’ business

transactions that do not involve ESOP assets would be unduly burdensome.” Id. See also Bryant


3
 The assets of an operating company like MS Companies, LLC that were used to pay executive compensation were
not assets of the ESOP. See 29 C.F.R. § 2510.3-101(a)(2).


                                                     4
    Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 7 of 11 PageID #:1589




v. International Fruit Product Co., 886 F.2d 132, 134-135 (6th Cir. 1989) (holding trustees did not

breach fiduciary duty by acting to reverse company’s business decision to amend plan).

Accordingly, the Court should dismiss the ERISA claims against GreatBanc premised on executive

compensation business decisions (Count VII and Count IX) for failure to state a claim.

        Furthermore, even if the challenged compensation decisions were fiduciary actions subject

to ERISA (and they are not), Plaintiffs’ claims against GreatBanc would still fail because there are

no factual allegations from which the Court can reasonably infer that the compensation paid was

excessive. Plaintiffs simply list the various alleged amounts of compensation that Arri, Eilermann,

and other executives received, and then declare in conclusory fashion that it was “excessive”. (See,

e.g., Complaint at ¶¶ 152-178.) Despite extensive document discovery, Plaintiffs have not plead a

single fact sufficient for “the court to draw the reasonable inference” that the McBride executives

were paid more than they deserved, for example, in proportion to their responsibilities, ability,

services, time devoted to the company, successes and contribution to corporate earnings, etc., nor

that they received more than executives with similar skills and experience at similar companies.

Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555. Plaintiff offers only “naked assertions” and

conclusory statements, which are insufficient to state a plausible claim for relief. Id. For this

additional reason, Counts VII and IX should be dismissed. 4

        C.       All Claims Against GreatBanc Related to the 2014 Reorganization
                 Should Be Dismissed .

                 i.      The Court should dismiss Counts I, III, and V because the Court
                         held a fiduciary did not cause the 2014 Reorganization.

        Count I against GreatBanc is a prohibited transaction claim arising from the 2014



4
 The documents produced in discovery show that an independent compensation consultant determined the McBride
executives were underpaid compared to their market peers—an undisputed fact Plaintiffs attempt to skirt through
wholly unsupported “labels and conclusions” of “excessive compensation.” Iqbal, 556 U.S. at 678.


                                                      5
  Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 8 of 11 PageID #:1589




Reorganization. See ERISA § 406, 29 U.S.C. § 1106. To establish a claim under Section 406, a

plaintiff must first demonstrate that an ERISA fiduciary caused one of the identified types of

prohibited transactions. See Lockheed Corp. v. Spink, 517 U.S. 882, 888-89 n.3 (1996) (“the only

transactions rendered impermissible by § 406(a) are transactions caused by fiduciaries” and

“[u]nless a plaintiff can make that showing, there can be no violation of § 406(a)”) (emphasis

added); 29 U.S.C. § 1106(b) (prohibiting “a fiduciary with respect to a plan” from causing certain

transactions) (emphasis added). The Plaintiffs have not plead sufficient facts to state a claim under

this standard.

       As the Court previously held, the 2014 Reorganization was implemented by the McBride

Defendants in their corporate, not ERISA fiduciary, capacities. See Order on Motion to Dismiss,

Doc. 74 at p. 7, 9, 15 (concluding that Ari and Eilermann were wearing “their corporate officer

hats [] when planning and executing the 2014 reorganization” and that “[c]hanging the nature of a

Plan’s assets through business reorganization . . . is . . . not a fiduciary action under ERISA” nor

are allegations that MS Management “executed the reorganization”). The Plaintiffs acknowledge

as much in the Complaint, alleging Eilermann and Arri were “looking for alternative structures”

for their business and that they “set in motion” the 2014 Reorganization and MS Management

thereafter “executed” documents as part of it. (See, e.g., Complaint ¶¶ 130-34.) Because the 2014

Reorganization was a business decision implemented by corporate officers not acting in an ERISA

fiduciary role and outside the purview of ERISA, the Court should dismiss Count I against

GreatBanc. Count III—which also seeks to hold GreatBanc liable for the 2014 Reorganization

under ERISA § 404, 29 U.S.C. 1104—should be dismissed for this same reason.

       Count V is also based on the 2014 Reorganization and seeks to hold GreatBanc liable for

“breach of fiduciary responsibility of another fiduciary with respect to the same plan” under




                                                 6
    Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 9 of 11 PageID #:1589




ERISA § 405, 29 U.S.C. 1105. Based on this Court’s holding that the McBride Defendants

implemented the 2014 Reorganization, and not GreatBanc, and that they were not acting as ERISA

fiduciaries in doing so (Doc. 74, p. 7, 9, 15), there can be no “co-fiduciary” liability under ERISA

§ 405. The Court should therefore dismiss Count V for failure to state a claim.5

                 ii.      Count III should alternatively be dismissed because Plaintiffs
                          have failed to plead loss causation

         The Seventh Circuit places the burden of pleading and proving causation upon the plaintiffs

in ERISA breach of fiduciary duty actions. See, e.g., Allen v. GreatBanc Tr. Co., 835 F.3d 670,

678 (7th Cir. 2016) (“In order to state a claim for breach of fiduciary duty under ERISA, the

plaintiff must plead . . . that the breach resulted in harm to the plaintiff”) (citations and quotations

omitted). Moreover, “[t]o succeed in their suit, the plaintiffs must show more than that the

defendants were fiduciaries. They must also present evidence that the fiduciaries breached a duty

and that the breach caused them harm.” Howell v. Motorola, Inc., 633 F.3d 552, 565 (7th Cir.

2011).

         Even if the 2014 Reorganization was a fiduciary (rather than business) act subject to

ERISA, Count III against GreatBanc should still be dismissed because the Plaintiffs do not allege

any facts that establish the 2014 Reorganization caused any harm to the ESOP. In fact, they plead

just the opposite. Plaintiffs assert that the stock was valued at $121.80 and $142.80 per share in

each of the respective two years before the 2014 Reorganization. (Complaint ¶¶ 108-9). After the

2014 Reorganization, Plaintiffs allege the stock value increased to $168 per share as of 12/31/14

and 12/31/15, respectively (Id. ¶¶ 110-11.) The only other alleged impact on ESOP value is




5
 Count IX likewise alleges “co-fiduciary” liability against GreatBanc under Section 405 for the payment of alleged
excessive compensation between 2013 and 2017. As addressed above, setting compensation is not a fiduciary function
under ERISA (and the McBride Defendants did so here acting as corporate managers), so there can be no claim for
“co-fiduciary” liability under Section 405.


                                                        7
  Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 10 of 11 PageID #:1589




Plaintiffs’ conclusory assertion that the “ESOP had a ‘Loss of Value from 2013 to 2017’ as a

deliberate consequence” of the 2014 Reorganization through the “payment of excessive

compensation.” (Id. ¶¶ 149-50.) As discussed above, however, the executive compensation

allegedly paid from 2013-2017 was not caused by the 2014 Reorganization or any fiduciary action

by GreatBanc as trustee, but as stated in the Complaint, by a business decision made each year by

Eilerman and Ari within their “complete control and discretion” as corporate managers. (Id. ¶¶

160, 173.) In any event, there are no facts plead from which the Court could reasonably infer there

was anything “excessive” about the executive compensation; only Plaintiffs impermissible “labels

and conclusions.” Iqbal, 556 U.S. at 678. For this alternative reason, the Court should dismiss

Count III for failure to state a claim against GreatBanc.

III.   CONCLUSION

       For the foregoing reasons, and the reasons stated in the McBride Defendants’ Motion to

Dismiss and Memorandum in Support, the Court should dismiss Counts I, III, V, VII, and IX of

the Second Amended Complaint.


                                                 Respectfully submitted,

                                                 /s/ Michael L. Scheier
                                                 Michael L. Scheier (Ohio 0055512)
                                                 Brian P. Muething (Ohio 0076315)
                                                 Jacob D. Rhode (Ohio 0089636)
                                                 KEATING MUETHING & KLEKAMP PLL
                                                 One E. 4th Street, Suite 1400
                                                 Cincinnati, OH 45202
                                                 Tel: (513) 579-6400
                                                 Fax: (513) 579-6457
                                                 mscheier@kmklaw.com
                                                 bmuething@kmklaw.com
                                                 jrhode@kmklaw.com

                                                 Attorneys for Defendant GreatBanc Trust
                                                 Company



                                                 8
 Case: 1:18-cv-07918 Document #: 115 Filed: 02/03/20 Page 11 of 11 PageID #:1589




                                                 and

                                                 Ross D. Taylor (6198181)
                                                 KEATING MUETHING & KLEKAMP PLL
                                                 125 S. Clark St., 17th Floor
                                                 Chicago, IL 60603

                                                 Local counsel for Defendant GreatBanc Trust
                                                 Company


                                 CERTIFICATE OF SERVICE

       I certify that on February 3, 2020, I caused true and correct copies of the foregoing to be

filed electronically using the Court’s CM/ECF system and to thereby be served upon all registered

participants identified in the Notice of Electronic Filing in this matter on this date. This document

is available for viewing and downloading on the CM/ECF system.


                                                       /s/ Michael L. Scheier
                                                       Michael L. Scheier




                                                 9
